The following decree was passed :
c: This cause having been set for hearing, by consent of parties, on bill, answer, replication, and proof, and the court, having heard the arguments' of counsel, and duly considered the same, doth hereby, on this third day of April, in the year of our Lord one thousand eight hundred and forty-one, adjudge, order and decree that the defendant be, and he hereby is, perpetually enjoined from all and every proceeding under the said deed of - trust filed as an exhibit in the said cause ; to make any sale of the said land and premises mentioned in the said deed of trust, for payment of any part of the said sum of money mentioned in said deed, and from compelling-in any way the payment of any money on account of the. purchase money intended to be secured by said deed of trust ; and that he execute and deliver to the complainant a good and sufficient release of and from the said deed of trust, and pay the costs of this suit.” '